107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melsome NELSON-RICHARDS, Ph.D., Plaintiff-Appellant,v.The BOARD of Trustees of Montgomery Community College;Robert E. Parilla, Dr., Defendants-Appellees.
No. 96-2313.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Melsome Nelson-Richards, Appellant Pro Se.  Linda B. Thall, Senior Assistant County Attorney, Sharon Veronica Burrell, COUNTY ATTORNEY'S OFFICE, Rockville, MD;  Darrell Robert VanDeusen, KOLLMAN & SHEEHAN, Baltimore, MD;  Joan I. Gordon, General Counsel, MONTGOMERY COLLEGE, Rockville, MD, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to Defendants in Appellant's employment discrimination suit.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Nelson-Richards v. Board of Trustees of Montgomery Community College, No. CA-93-323-W (D. Md. July 25 & Sept. 9, 1994;  July 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED